PER CURIAM.
Scott A. Rogers appeals from the trial court’s order summarily denying his rule 3.850 motion for postconviction relief.
We affirm the trial court’s order, but do so without prejudice to appellant filing a 3.850 motion for postconviction relief raising the claim of whether appellant’s speedy trial rights were violated, as he raised this claim for the first time in his motion for rehearing. See Johnson v. State, 782 So.2d 486 (Fla. 2d DCA 2001). Any such motion raising this claim should not be deemed successive. Id.
POLEN, C.J., FARMER and HAZOURI, JJ., concur.